Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 16, 1994, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in *417denying the defendant’s motion to withdraw his guilty plea. Upon our review of the record, we conclude that the defendant failed to establish his burden of proving that his plea of guilty was not knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, 353; People v Montford, 134 AD2d 207). Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.